Citation Nr: 1634371	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-22 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Grave's disease/thyroid disability.

2.  Entitlement to service connection for hypertension, to include as secondary to Grave's disease/thyroid disability and/or posttraumatic stress disorder, also claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/emphysema, to include as a result of herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as a result of herbicide exposure.

5.  Entitlement to service connection for an acquired psychiatric disability, other than service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a stomach disability, to include as secondary to service-connected PTSD.

8.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966, including confirmed service in the Republic of Vietnam.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

In June 2016, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  


The Board notes that the Veteran is already service connected for several disabilities and his combined rating is 100 percent.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to certain herbicide agents.

2.  The Veteran's diagnosed Grave's disease had its onset in service or is otherwise etiologically related to his active service, to include herbicide exposure; his thyroid disability has been attributed to treatment for his Grave's disease. 

3.  The Veteran's hypertension and COPD/emphysema did not manifest during his service, may not be presumed to have resulted from the Veteran's exposure to herbicides, and are not a result of his active military service, to include exposure to herbicides.

4.  The competent and credible evidence also fails to establish an etiological relationship between the Veteran's hypertension and his now service-connected Grave's disease/thyroid disability and/or service-connected PTSD. 

5.  Peripheral neuropathy of the upper and lower extremities did not manifest during service or within one year of separation or within a year after the date of his last exposure to herbicide agents.

6.  The competent and credible evidence of record does not support a finding that the Veteran has an acquired psychiatric disability other than PTSD, causally related to, or aggravated by, service. 
 
7.  The Veteran does not have right shoulder, stomach or neck disabilities that are etiologically related to his active duty service; the competent and credible evidence also fails to establish an etiological relationship between any stomach issues and his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Grave's disease was incurred in service; hypothyroidism is proximately due to or the result of his now service-connected Grave's disease.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Hypertension and COPD/emphysema, were not incurred in or aggravated by service, may not be presumed related to service, to include as due to herbicide exposure, nor is his hypertension proximately due to or the result of his now service-connected Grave's disease/thyroid disability and/or PTSD. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred there in, nor is it due to the presumed exposure to herbicides in the Republic of Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

4.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.  The basic criteria for service connection for right shoulder, stomach, and neck disabilities are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Additionally, Veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service personnel records confirm that the Veteran served in the Republic of Vietnam during this time frame. 

Grave's Disease and Thyroid Disability

As noted above, service personnel records confirm the Veteran served in the Republic of Vietnam and herbicide exposure is conceded.  In a July 2009 statement, the Veteran's private treating physician opined that the Veteran had Grave's disease which may have been incurred as a result of exposure to herbicide agents, such as Agent Orange.  He rationalized that there has been several research studies that have proven this theory. 

There is no medical opinion that conflicts with the July 2009 private opinion.  Accordingly, the Board finds that the point of relative equipoise has been reached regarding a nexus between the Veteran's service and his current Grave's disease  Therefore, with resolution of all reasonable doubt in favor of the claim, the Board finds that service connection for Grave's disease is warranted.  In light of the fact that the Veteran is at 100% for his service connected disabilities, further delays in the full adjudication of this case is not warranted. 

Service connection has now been granted for the Veteran's Grave's disease.  He asserts that he has developed a thyroid disability due to medications used to treat his Grave's disease.  This is primarily a medical issue.

In this regard, a November 2007 VA treatment record notes that the Veteran has hypothyroid secondary to radioactive iodine for Grave's disease which began in 2000. The Veteran was diagnosed with acquired hypothyroidism. 

Although there is no medical opinion of record, the diagnosis of acquired hypothyroidism related to Grave's disease indicates a relationship to his now service-connected Grave's disease.  

As such, the weight of the competent medical evidence indicates that his hypothyroidism is proximately due to his now service-connected Grave's disease. 

Hypertension and COPD/Emphysema

The Veteran asserts that he has hypertension and COPD/emphysema that are related to service, to include confirmed herbicide exposure.

He has additionally attributed his hypertension to his now service-connected Grave's disease/thyroid disability and/or PTSD. 

As noted above, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015). 

However, hypertension and COPD/emphysema are not diseases included under 38 C.F.R.  § 3.309(e).
 
In this regard, the Veteran contends that his hypertension and COPD/emphysema disabilities should also be considered presumptive diseases associated with herbicide exposure.  However, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586 -57,589 (1996).  The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his hypertension and/or COPD/emphysema to service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for his hypertension and/or COPD/emphysema. 

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to hypertension or COPD/emphysema.  An October 1966 separation examination reflected normal clinical evaluations of his heart, lungs, and chest. Additionally, hypertension was not diagnosed.  The Veteran's personnel records confirm service in Vietnam so exposure to herbicides is conceded.

Next, post-service evidence does not reflect a diagnosis of hypertension until 2000, over thirty years following separation from service.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  38 C.F.R. § 3.309(a) (2015).  

Moreover, at a December 1970 VA examination, completed four years following separation from service, the Veteran's cardiovascular system and respiratory system were evaluated as normal.  Normal blood pressure was additionally noted.  A December 1970 chest X-ray was normal.

The evidence fails to establish the onset of hypertension for many years following separation from service.  There is no evidence of continuity of symptomatology.  The Veteran does not argue to the contrary.  Rather, he focuses his argument on his belief that his hypertension was caused by his exposure to herbicides in service, and/ or his service-connected PTSD, and his now service-connected  Grave's disease/thyroid disability.  

With respect to his claim for COPD/emphysema, he focuses his argument on his belief that it was caused by exposure to herbicides in service.  With respect to his claim for COPD/emphysema, the Board has considered the Veteran's statements regarding continuity of symptoms of these disabilities since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's COPD/emphysema is not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

In sum, the Board acknowledges both that the Veteran has current diagnoses of hypertension and COPD/emphysema, and that he was exposed to herbicides while serving in Vietnam. What remains to be demonstrated, however, is a nexus, or a connection between the Veteran's current disabilities and his military service.
 
Turning to the evidence of record, the Board observes that none of the post-service treatment records relate the Veteran's hypertension or COPD/emphysema to his service, including exposure to herbicides.  It is important for the Veteran to understand that detailed medical review, based on dozens of studies, lead to the conclusion, giving all Veterans who served in the Vietnam War the benefit of the doubt, that diabetes and other problems (not at issue) should be presumptively associated with herbicide exposure.  This same detailed medical research which leads to the presumption list of many other disabilities failed to find a connection between the Veteran's problems and herbicide exposure.  In any event, both the service and post-service medical records provide highly probative evidence against these claims, indicating problems that did not begin until decades after service with no connection to service. 
 
The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service (including herbicide exposure) and his hypertension or COPD/emphysema, or between his hypertension and his PTSD or Grave's disease/thyroid disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his hypertension and COPD/emphysema, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Again, in light of the fact that the Veteran is at 100% for his service connected disabilities, further delays in the full adjudication of this case is not warranted. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Peripheral Neuropathy of the Upper and Lower Extremities

In addition to the presumption of herbicide exposure, noted above, certain diseases are deemed to be associated with herbicide exposure.  These diseases include early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  

Specifically, based on findings from the September 29, 2010 National Academy of Sciences (NAS) report titled, Veterans and Agent Orange:  Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307(a)(6)(ii) and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the veteran's last in-service exposure in order to qualify for the presumption of service connection.  

In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 FR 54763-01.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540 -03 (2010). 

As a result, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

The Veteran contends that he developed neuropathy of the bilateral upper and lower extremities due to exposure to Agent Orange during his service in Vietnam.  Service treatment records do not reflect treatment for neuropathy of the lower extremities.  In an October 1966 report of medical history the Veteran denied paralysis and neuritis.  He reported no foot or arm trouble.  An October 1966 examination reflects a normal clinical evaluation of his upper and lower extremities and neurologic system.

Post-service treatment records first reflect complaints of episodic numbness and tingling in his arm/hand and episodic numbness of his feet in July 2009.   Providing evidence against his claim in a December 1970 VA examination, completed four years following separation from service, which notes a normal clinical evaluation of his nervous system. 

In this case, the Board finds that Veteran's neuropathy of the upper and lower extremities is not related to his herbicide exposure during service.  The neuropathy of the upper and lower extremities did not manifest to a compensable degree within a year after the date of his last exposure to herbicide agents.  Moreover, the evidence shows that four years following separation from service, his neurological system was evaluated as normal.  There is no evidence in the file supporting the Veteran's assertions that he suffers from bilateral peripheral neuropathy of the upper and lower extremities related to his herbicide exposure.  

Additionally, there is no evidence of neuropathy, an organic disease of the nervous system, shown in service.  To determine that a chronic disease was shown in service, the disease identity must be established.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In sum, characteristic manifestations sufficient to identify the disease (neuropathy, an organic disease of the nervous system) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of neuropathy within one year of separation from service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.
 
The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran is competent to state that his neuropathy is a result of service (in part because of the Agent Orange regulation).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, in this case, the Board finds the results of the December 1970 VA examination to be the most probative.  The evidence clearly shows that four years following separation from service, the Veteran's neurological system was evaluated as normal. This provides evidence against any claim that the Veteran suffered from bilateral peripheral neuropathy of the upper and lower extremities manifested to a compensable degree within a year after the date of his last exposure to herbicide agents.
  
For the foregoing reasons, the Board finds that the claim of entitlement to service connection for neuropathy of the upper and lower extremities, to include as a result of in-service exposure to must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

Acquired Psychiatric Disability, Other than PTSD

The Veteran is currently service-connected for PTSD.  He asserts that service connection is additionally warranted for an acquired psychiatric disability, other than PTSD. 

Service treatment records do not reflect treatment for an acquired psychiatric disability.  An October 1966 separation examination noted a normal psychiatric clinical evaluation.  Importantly, the Veteran denied depression or excessive worry, or nervous trouble of any sort, in a report of medical history completed at that time, providing factual evidence against his claim. 

The Board has also considered the statements of the Veteran regarding continuity of symptoms of his acquired psychiatric disability, other than PTSD, since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic  38 C.F.R. § 3.309(a).  Although psychosis is a disease identified under 3.309(a), the Veteran does not have this diagnosis.  As the Veteran has not exhibited a psychiatric disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of an acquired psychiatric disability, other than PTSD, is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

A January 2009 VA examination was completed.  The Veteran was diagnosed with PTSD and a depressive disorder.  Although the Veteran's PTSD was linked to his service by the VA examiner, the examiner specifically opined that the Veteran's diagnosed depression is less likely as not cause by or a result of his military service. 

The Veteran might sincerely believe that he has an acquired psychiatric disability, other than PTSD, that is related to his active service, as a lay person he is not competent to relate any current acquired psychiatric diagnosis to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the January 2009 VA examiner's opinion which found that his depressive disorder is not related to service. 

The Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability, other than PTSD, is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A.  § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder, Stomach, and Neck Disabilities

The Veteran asserts that he has right shoulder, stomach and neck disabilities that were caused by or aggravated by his active duty service.  He additionally attributes his claimed stomach disability to his service-connected PTSD.

Service treatment records do not reflect treatment for shoulder, stomach, or neck disabilities.  An October 1966 separation examination reflects normal clinical evaluations of his upper extremities, abdomen and viscera,  and neck.  In a report of medical history completed at that time the Veteran denied painful or "trick" shoulder, stomach trouble and arthritis.  

All of the above provides evidence against these claims.  Significantly, in a December 1970 VA examination, completed four years following separation from service, clinical evaluations of his neck, digestive system, and musculoskeletal system were all normal.  Moreover, a review of the Veteran's post-service medical treatment records shows no diagnoses of actual stomach, neck or right shoulder disabilities, despite occasional complaints of stomach issues, neck pain and right shoulder pain. 

While the Board has considered the Veteran's complaints of stomach issues, neck pain and right shoulder pain, VA does not generally grant service connection for symptoms alone, i.e. pain, stomach problems, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment for a symptom. 

Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  In this regard, the post-service records, as a whole, provide highly probative evidence against these claims.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with stomach, neck or right shoulder disabilities, and then find those problems to be related to service, or that his stomach issues are related to his service-connected PTSD. 

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of current stomach, neck or right shoulder disabilities upon which to predicate a grant of service connection, there can be no valid claims for these benefits.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

It is important for the Veteran to understand that even if we assume the existence of these problems, there is simply nothing that medically connects his right shoulder, stomach or neck issues to the Veteran's service from October 1964 to October 1966, more than 40 years ago. 

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, BVA hearing testimony, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded a VA examination for his acquired psychiatric disability in January 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination adequately addresses all of the Veteran's contentions and is adequate, as it is predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, the statements of the appellant, and determined that the Veteran did not exhibit a depressive disability related to the Veteran's service. 

With respect to his service connection claim for hypertension, COPD/emphysema, and neuropathy, as they relate to service, and to his confirmed herbicide exposure (hypertension, COPD/emphysema) or to his service-connected PTSD or Grave's disease/thyroid disability (hypertension), the Board notes that VA examinations and medical opinions were not obtained.  Additionally, VA examinations and medical opinions were not obtained with respect to his service connection claims for stomach, neck and right shoulder disabilities. 

The Board finds that an additional Remand to obtain such opinions is not warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current hypertension, COPD/emphysema, peripheral neuropathy, stomach, neck or right shoulder disabilities related to service, to include herbicide exposure (hypertension and COPD/emphysema) or to his service-connected PTSD (stomach/hypertension) or Grave's disease/thyroid disability (hypertension), is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his hypertension, COPD/emphysema, peripheral neuropathy, stomach, neck and right shoulder issues should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against these claims.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to these issues.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Once again, in light of the fact that the Veteran is at 100% for his service connected disabilities, further delays in the full adjudication of this case is not warranted. 

As the Veteran's claim for service connection for Grave's disease/thyroid disability is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for Grave's disease/thyroid disability is granted.

Service connection for hypertension, to include as secondary to Grave's disease/thyroid disability and/or PTSD, also claimed as secondary to herbicide exposure, is denied.

Service connection for COPD/emphysema, to include as a result of herbicide exposure, is denied.

Service connection for peripheral neuropathy of the upper and lower extremities, to include as a result of herbicide exposure, is denied.

Service connection for an acquired psychiatric disability, other than service-connected PTSD, is denied.

Service connection for a right shoulder disability is denied.

Service connection for a stomach disability, to include as secondary to service-connected PTSD, is denied.

Service connection for a neck disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


